3.16



         OFFICE OF THE ATTORNEY      GENERAL    OF TEXAS




79th fudfaial
A11o0,
             Attornsr
Eoaorablr r’raak B. Lloyd
DIstrl6t
               Dlrtrlat
           Toracr




                “&fials  4605.   The St&to f3oard of Sodl-
         sal Pxazfzinere sey rcfkre to abdt    person8 to
         Ita euwlnations    aoa to forue license    to -ma-
         tloe ~~~dlolno to any psraon, for any of the
         ,folluwln~ reason8 I
         Eonorable      Prank B. Llofi, Tago 2


                         n
                             .    .   .


     r                  "(2) Conrlotlonof 6 orlme of the        a0 or a
:I            felony,      or one whiah lnvolv4r moral turp 't"
                                                             tuaa  . . .*


                         “Artlclit        4506.    Tbo Dlrtriat Cat&a of th;r
              State shall have the right to rwoko,                   08noe1,    or
              oucpend tho lloonre                 OS any ~praotltlon~r   or” mdl-
              olne upon proof of the violation of the lrr In may
              respsot lc regard tbsrato, or for any oaam for
              whloh the State   Board OS Yedioal YWmlnm~ rhall be
              authorited   to refuse to admit pemocn to it8 ema-
              lnetlon, 05 pzovidsd ln ArUe       4605 oi tha Revllrea
              Civil 3tntutcs of Toxata of 1025, a8 anondcd by #is
              tot, and It oh311 bo the duty of the eeveral Dls-
              trlct and County Attorneys of t?315 state to file
              3na posocuto    32proprlste Judlolol prooecdin~ for
              3uch rwoc0tlon,     c3nosllatlon, or susgenslon, in
              the txmt of the state, on request    of the Eke1-5 or
              t&%!ieEl           i:xndnero.'


                    x6 bc!licwe thct the phrafie "the violation of the
         IP::JIn any ros>bct In re!:srd thereto* as used 1~ Article 45CG,
         5qma,   rsfers szly to such law5 83 rcllnte to the lssaanae,
         suspenolo3 or rcvooatlon of the lloeme to praotice 2ealo;ne,
         rather thsa ta tka violntion al the 13~3 of the State Gensr-
         3lly.

                   Tour caostlon, therefore, raoolves ltselt to a oon-
         struation ST the ward *oonvlotion,* 3s used in pdraqraph (2)
         of hrtlole 4505. 30~s ft man a Jury rindin    of 6uilty upon
         on LnClatmnt  for e felony or does It m3n a Sinal aonvlatlon'l

                   Xherr? a ausyn@ed smtonoe haa been &ranted *celther
         the verdiot of cOmiOtiOn nor the jud@mut     eutercd thereon
         stall becom Z?nal' . . ." Artiole 77 El,'Code of CrJsrLnol Pm-
         ccdure, 1325. "Vnder the temw of our statute relative to
         sua?endsd mxtozcs, ithan baen herd that in E case where one
         rcoelvea such santenoe the judmcnt ia not ilcal anE oannot
         be appealed IrozP -- Z'ones v. State, z??olS. k. 1012. If by
         the h7xa nCowlctf~n* as usea in Article 4509, the Leglsla-
         ture intandod to zmm only a fin.31 oonvtction, oleerly a phyal-
         clan a~uld rst be oubjoot to location       of his ~li.oerueto
         praotios n;edlclnc, whom kls strztonos brad bcon suspended upon
         cocviction oc" 5 felony.
    .




        Honorable       Prank 8. Lloyd,            Page 3


                        rho     oourtr      hare   80   oowtrued
                                                    the word woonriotod~
        In the  statute  (sinae  amendedd) ubloh  msdo one who heid bea
        comiotad or l felony lnOOmpete5t       es a wltnerr.  Bee ltapin-
i       084 V. state,   168 Se P. 8081 Slmoads tq State, lib 8. V.
        1064; Oolcnzan V. state,   187 s. 8. 481.
                        On the other            hand, the      oourta harr given          the op-
        posite      oonstrimtibn           to the  8sm        wWd Vhdi   us04   %n oertaia
        other     rtotutss.          ze    c,aotc sron       the opl?liox.loi Judge   Latti-
        gy     Mgay           Court oi Crimliml          Agpeelm in, Xill          v.   Btete,     %S
         .   $.
                       *It 8ems olear . . . that by the we of the
                 lsords ‘convicted  or a folonyl in reotlons 1, E, 3,
                 tnd 5 OS the statute nnder dlsonssion     (the euependsd
                 aentcnoe lsw., Article ObSb-f, Code of Crfmlnal Pmor-
                 dure) wes nca:lt thst ststus resultfa6   fro= a Jude-
                 nent based on the verdiat oi a jury ilndlng the’ eo-
                 CUo&     @Iilty         Ctf BOW   $dOnY.        The    t6rCi    ‘5OUViOtiO5’
                 1s used ln aany of our statutes                       in mob the 8-0
                 BamDO. . . .             our   OCEOIU~OI~      n-02    tht     ab0~a   mt6-
                 mats that one ‘oonvlctcd    of a relonp       whose sentonoe
                 is suz+ptnetd 1s n~.thil!l
                                          the oo~prthtllslon     0r  this
                 otatute,   whea It used tho eqimession      *oonvloted of
                 a felony;**
                   Llkswlse the +wt   of Criminal ApFesls of Texas has
        construed the rnrd Roontlotlon” as used In Artlole     4, (3eotion
        11 of tht Texas Co.wtltutlon  ns meaoln~ merely a rtrdlot     ‘of
        gutlty,  rather than a flcel oonvlotion.     see:  ~08s Y* State,
        298 s. z. 588 and Duke v. Stats, 291 3. a. 539.      In the Duke
        ease, Judge Uorrow wed th6 following     lenL~aee:
                       “Acoordlng to the wel&ht OS the preowlants, it
                 seem, in its relation    to the aowtr to pardon,     the
                 term *oonvlotlon’  refers to B verdict   of ‘eulltp*     by
                 a jury and 1s not restrloted   to R final JudQcsnt on
                 suoh vudiot .*
                     It is apprent    fnn tht fort&ng that tht Texas
        oourts hnvt not follomd       any fired lnttrpretetion     of the word
        nconvlotlon*    as used in Vnrlous    statutes.     The question haa
        not been dlreotlp    nlaed    uodsr the statute under oonaideretion.
        iievooatlons   of physlolens’   lloensss    upon’ottier grounda, under
        tbla ntntute (prior to lte 1039 manr?mnt) hnre been twioe SW-
        tairad in the cases of Cumln@m                           v. State er ml           Shook,    79
Xonor-ablo Prank 3. tloyd,   Fags 4


3. IE.(&I) 180 [writ of em-or retuo~dd and 8 oer Y. St0te,
109 9. a:.kd) 1150 (nit   of orror dlomlooo6 P.
           iFa cnolose herewith 009~ ot oar Opinioa Ho. O-1894,
ad&owed    to the fkn. !3ert Ford, Wherein tb0 ward "oonrleted~
ao wed ln the Texas Liquor Cont.tml hot 10 oolldtrued.   The
0 lnion review    deoioiona Wm other 0tator vhloh lndloatr
t & t the walght Oi authority i0 in istOr OS the via   thet
~oonrlotlOn"0601111
                  8 a     60~18tlOr: UrilOS0S 000tr0~ io-
tent is wnltlrtsd by tho statute In whloh the word lo use&
            Xe oosolude,   therefore,    tha,t the phmos *oonvio-
tion of a orlwe OS the grada OS ftlonp,”         as uacd in leo tlo n
(a) of Artiole 4505, Rrriaed Girl1 Stntttteo ot Texas, hoald
be oonstrusd to men u           oonoiotlon.O0naagnently, a ;?h si-
olsn who had received a suepsndad santenat upon b oonrlot I oa
ot II ttlony,  vmld not bc aubjaot to hare No llocmse to prao-
tics zedloine revoked upon that       ;,muml alone, alnoe h$s oma-
vlotlon   would cot be tloal.     Ee wlah to golnt out that nolthtr
the courte ot cioll     sg~es1.s car ths suprsme court ot Texas
have pnessd upon the questloq x%arofora our oplnlon hsreon
oannot be given the aam weight os thoyb           It WeFt baaed u?on
tbe prior dealsiam      ot our a$?ollata    osurts beiox   ahom t!ils
cpotlon mxngbe prtssnteu.
                                             YDur3    very   traly




                                      ‘By-                   q%Lc&
                                                     ‘iralter Ii. Gooh
                                                            xaaistant